Eelton, J.
Where an appeal to the appellate division of the municipal court of Atlanta is made within ten days of a judgment upon a motion for new trial, but beyond fifteen days from the date of the final judgment rendered by the trial judge upon the trial, the appellate division has jurisdiction only to review the judgment upon the motion for new trial; and where there has been an order overruling the motion for new trial, and in the appeal no error is assigned on the final order of the trial judge in overruling the motion for new trial, the appeal is a nullity, and is not amendable. Branon v. Ellbee Pictures Corporation, 40 Ga. App. 450 (150 S. E. 168); Jeter v. Turman-Brown Co., 169 Ga. 30 (149 S. E. 555); Whitley v. Shannon, 49 Ga. App. 548 (176 S. E. 517). It was not error for the appellate division to dismiss the appeal.

Judgment affirmed.


Stephens, P. J., and Sutton, J., eoneur.